UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34627 GENERAC HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 20-5654756 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) S45 W29290 Hwy. 59, Waukesha, WI (Address of principal executive offices) (Zip Code) (262)544-4811 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer 0 Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of May 1, 2013, there were 68,398,269 shares of the registrant’s common stock outstanding. GENERAC HOLDINGS INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 1 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2013 and 2012 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 6. Exhibits 25 Signatures 26 PART I. FINANCIAL INFORMATION Item 1.Financial Statements Generac Holdings Inc. Condensed Consolidated Balance Sheets (Dollars in Thousands, Except Share and Per Share Data) March 31, December 31, (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts Inventories Deferred income taxes Prepaid expenses and other assets Total current assets Property and equipment, net Customer lists, net Patents, net Other intangible assets, net Deferred financing costs, net Trade names, net Goodwill Deferred income taxes Other assets 22 Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Short-term borrowings $ $ Accounts payable Accrued wages and employee benefits Other accrued liabilities Current portion of long-term borrowings Total current liabilities Long-term borrowings Other long-term liabilities Total liabilities Stockholders’ equity: Common stock, par value $0.01, 500,000,000 shares authorized, 68,546,806 and 68,295,960 shares issued at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Treasury stock, at cost ) – Excess purchase price over predecessor basis ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. 1 Table of Contents Generac Holdings Inc. Condensed Consolidated Statements of Comprehensive Income (Dollars in Thousands, Except Share and Per Share Data) (Unaudited) Three Months Ended March 31, Net sales $ $ Costs of goods sold Gross profit Operating expenses: Selling and service Research and development General and administrative Amortization of intangibles Total operating expenses Income from operations Other (expense) income: Interest expense ) ) Investment income 17 19 Loss on extinguishment of debt ) ) Other, net ) Total other expense, net ) ) Income before provision for income taxes Provision for income taxes Net income $ $ Net income per common share - basic: $ $ Weighted average common shares outstanding - basic: Net income per common share - diluted: $ $ Weighted average common shares outstanding - diluted: Comprehensive income $ $ See notes to condensed consolidated financial statements. 2 Table of Contents Generac Holdings Inc. Condensed Consolidated Statements of Cash Flows (Dollars in Thousands) (Unaudited) Three Months Ended March 31, Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangible assets Amortization of original issue discount 37 Amortization of deferred finance costs Amortization of unrealized loss on interest rate swaps – Loss on extinguishment of debt Provision for losses on accounts receivable 79 Deferred income taxes Loss on disposal of property and equipment 2 Share-based compensation expense Net changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Other assets 13 ) Accounts payable Accrued wages and employee benefits ) ) Other accrued liabilities Excess tax benefits from equity awards ) ) Net cash provided by operating activities Investing activities Expenditures for property and equipment ) ) Acquisition of business, net of cash acquired – ) Net cash used in investing activities ) ) Financing activities Proceeds from long-term borrowings – Repayments of short-term borrowings ) – Repayments of long-term borrowings ) ) Payment of debt issuance costs – ) Cash dividends paid for restricted stock upon vesting ) – Taxes paid related to the net share settlement of equity awards ) ) Excess tax benefits from equity awards Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 10 – Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. 3 Table of Contents Generac Holdings Inc. Notes to Condensed Consolidated Financial Statements (Dollars in Thousands, Except Share and Per Share Data) (Unaudited) 1.Basis of Presentation Description of Business Generac Holdings Inc. (the Company) owns all of the common stock of Generac Acquisition Corp., which in turn, owns all of the common stock of Generac Power Systems, Inc. (the Subsidiary and the Borrower). The Company is a leading designer and manufacturer of a wide range of generators and other engine powered products for the residential, light-commercial, industrial and construction markets. The condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All intercompany amounts and transactions have been eliminated in consolidation. The condensed consolidated balance sheet as of March 31, 2013, the condensed consolidated statements of comprehensive income for the three months ended March 31, 2013 and 2012, and the condensed consolidated statements of cash flows for the three months ended March 31, 2013 and 2012 have been prepared by the Company and have not been audited. In the opinion of management, all adjustments, consisting of only normal recurring adjustments necessary for the fair presentation of the financial position, results of operation and cash flows, have been made. The results of operations for any interim period are not necessarily indicative of the results to be expected for the full year. Expenses are charged to operations in the year incurred. However, for interim reporting purposes certain expenses are charged to operations based on a proportionate share of annual amounts rather than as they are actually incurred. The preparation of the consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Certain information and footnote disclosure normally included in consolidated financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2012. Accumulated Other Comprehensive Loss The components of accumulated other comprehensive loss at March 31, 2013 and December 31, 2012 are as follows: March 31, December 31, Foreign currency translation adjustments $ ) $ ) Pension liability, net of tax of $(4,174) ) ) Unrealized losses on cash flow hedges, net of tax of $(63) and $(109) ) ) Accumulated other comprehensive loss $ ) $ ) 4 Table of Contents 1.Basis of Presentation (continued) The following presents a tabular disclosure about reclassification adjustments out of accumulated other comprehensive loss during the quarter ended March 31, 2013: Amortization of unrealized loss on interest rate swaps Amounts reclassified from other accumulated comprehensive loss Affected line item in the statement where net income is presented Gross $ ) Interest expense Tax benefit 46 Net of tax $ ) There were no reclassification adjustments out of accumulated other comprehensive loss during the quarter ended March 31, 2012. See Note 2 – Derivative Instruments and Hedging Activities for additional details. 2. Derivative Instruments and Hedging Activities The Company records all derivatives in accordance with ASC 815, Derivatives and Hedging (ASC 815), which requires all derivative instruments be reported on the consolidated balance sheets at fair value and establishes criteria for designation and effectiveness of hedging relationships. The Company is exposed to market risk such as changes in commodity prices, foreign currencies, and interest rates. The Company does not hold or issue derivative financial instruments for trading purposes. Commodities The primary objectives of the commodity risk management activities are to understand and mitigate the impact of potential price fluctuations on the Company’s financial results and its economic well-being. While the Company’s risk management objectives and strategies will be driven from an economic perspective, the Company attempts, where possible and practical, to ensure that the hedging strategies it engages in can be treated as “hedges” from an accounting perspective or otherwise result in accounting treatment where the earnings effect of the hedging instrument provides substantial offset (in the same period) to the earnings effect of the hedged item. Generally, these risk management transactions will involve the use of commodity derivatives to protect against exposure resulting from significant price fluctuations. The Company primarily utilizes commodity contracts with maturities of less than 12 months. Such contracts are intended to offset the effect of price fluctuations on actual inventory purchases. There were two outstanding commodity forward contracts in place to hedge the Company’s projected commodity purchases at March 31, 2012. The Company entered into these two commodity forward contracts, to purchase $4,533 and $1,935 of copper, in September 2011.The contracts were effective from October 1, 2011, and terminated on June 30, 2012. There were one and three outstanding commodity forward contracts in place to hedge the Company’s projected commodity purchases at December 31, 2012 and March 31, 2013, respectively.In October 2012, the Company entered into a commodity forward contract to purchase $3,472 of copper.The contract was effective from January 1, 2013, and terminates on September 30, 2013.In February 2013, the Company entered into a commodity forward contract to purchase $2,677 of copper.The contract was effective from March 1, 2013, and terminates on December 31, 2013.In March 2013, the Company entered into a commodity forward contract to purchase $2,636 of copper.The contract was effective from March 1, 2013, and terminates on December 31, 2013. Total gains or losses recognized in the consolidated statement of comprehensive income on commodity contracts was a loss of $292 for the three months ended March 31, 2013 and a gain of $420 for the three months ended March 31, 2012. Foreign Currencies The Company is exposed to foreign currency exchange risk as a result of transactions denominated in other currencies. The Company periodically utilizes foreign currency forward purchase and sales contracts to manage the volatility associated with foreign currency purchases in the normal course of business. Contracts typically have maturities of 12 months or less. There were no foreign currency hedge contracts outstanding as of March 31, 2013 or 2012. 5 Table of Contents 2. Derivative Instruments and Hedging Activities (continued) Interest Rates The Company has two interest rate swap agreements outstanding as of March 31, 2013. Both interest rate swap agreements were entered into on April 1, 2011. The effective date of the first swap is July 1, 2012 with a notional amount of $200,000, a fixed LIBOR rate of 1.905% and an expiration date of July 1, 2013. The effective date of the second swap is October 1, 2012 with a notional amount of $100,000, a fixed LIBOR rate of 2.22% and an expiration date of October 1, 2013. Prior to February 9, 2012, the Company entered into various interest rate swap agreements. The Company had formally documented all relationships between interest rate hedging instruments and hedged items, as well as its risk-management objectives and strategies for undertaking various hedge transactions, in order for such agreements to qualify as cash flow hedges. For derivatives that are designated and qualify as a cash flow hedge, the effective portion of the gain or loss on the derivative’s change in fair value is reported as a component of accumulated other comprehensive income (loss) and reclassified into earnings in the same period or periods during which the hedged transaction affects earnings. The ineffective portion of the derivatives’ change in fair value, if any, is immediately recognized in earnings. The Company assessed on an ongoing basis whether derivatives used in hedging transactions were highly effective in offsetting changes in cash flows of hedged items.The impact of hedge ineffectiveness on earnings was not material for the periods prior to February 9, 2012. As discussed in Note 7–Credit Agreements, on February 9, 2012, a subsidiary of the Company entered into a new credit agreement (“Credit Agreement”) with certain commercial banks and other lenders.The Credit Agreement provided for a $150,000 revolving credit facility, a $325,000 tranche A term loan facility and a $250,000 tranche B term loan facility. Proceeds received by the Company from loans made under the Credit Agreement were used to repay in full all outstanding borrowings under the Company’s former credit agreement, dated November10, 2006, as amended from time to time. The future cash flows associated with the Credit Agreement were materially consistent with that of the former credit agreement, resulting in the continued designation of the interest rate swap agreements as cash flow hedges. However, as a result of a change in certain critical terms between the Credit Agreement and former credit agreement, the interest rate swap agreements in place on the date of refinancing were required to be measured for hedge effectiveness. The ineffective portion of the change in fair value of the cash flow hedges was not material for the period from February 9, 2012 to May 30, 2012. As discussed in Note 7–Credit Agreements, on May 30, 2012, a subsidiary of the Company amended and restated its existing Credit Agreement by entering into a new credit agreement (“Term Loan Credit Agreement”) with certain commercial banks and other lenders.Proceeds received by the Company from loans made under the Term Loan Credit Agreement were used to repay the Company’s previous Credit Agreement.Due to the incorporation of a new interest rate floor provision in the Term Loan Credit Agreement, which constitutes a change in critical terms, the Company concluded as of May 30, 2012, the outstanding swaps would no longer be highly effective in achieving offsetting changes in cash flows during the periods the hedges are designated.As a result, the Company was required to de-designate the hedges outstanding as of May 30, 2012.Beginning May 31 2012, the effective portion of the swaps prior to the change (i.e. amounts previously recorded in Accumulated Other Comprehensive Loss) have been and will continue to be amortized as interest expense over the period of the originally designated hedged transactions which have various expiration dates through October of 2013.Future changes in fair value of the swaps have been and will continue to be immediately recognized in the condensed consolidated statements of comprehensive income as interest expense. The following table presents the fair value of the Company’s derivatives not designated as hedging instruments: March 31, December31, Commodity contracts $ ) $ Interest rate swaps ) ) Net derivatives liability $ ) $ ) 6 Table of Contents 2. Derivative Instruments and Hedging Activities (continued) The fair value of derivatives not designated as hedging instruments included in other current liabilities is $1,992 as of March 31, 2013.The fair value of derivatives not designated as hedging instruments included in other current liabilities and other assets was $2,973 and $111 respectively, as of December 31, 2012. The fair value of the derivative contracts considers the Company’s credit risk.Excluding the impact of credit risk, the fair value of the derivative contracts as of March 31, 2013 and December 31, 2012 is a net liability of $2,036 and $2,936, respectively, which represents the amount the Company would need to pay to exit the agreements on those dates. The following presents the impact of interest rate swaps and commodity contracts on the condensed consolidated statements of comprehensive income for the three months ended March 31, 2013 and 2012: Amount of loss Location of gain (loss) Amount of loss reclassified from Amount of gain (loss) recognized in Accumulated Other Comprehensive Loss for recognized in net income Accumulated Other Comprehensive Loss recognized in net income (loss) on hedges the three months ended on ineffective into net income for the three months ended (ineffective portion) for the March 31, portion of hedges March 31, three months ended March 31, Derivatives designated as hedging instruments Interest rate swaps (1) $
